DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 6/18/2020.  These drawings are accepted for examination.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The specification should be updated to indicate the priority claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in an interview with Ted Budd on 7/14/2022.

The application has been amended as follows: 

Specification page 2, Paragraphs [0020] and [0021]
[0020]	Fig. 18A is an exemplary screen of the accessory device of Fig. 11 depicting a stoma location representation relative to a location of an ostomy bag,
[0021] Fig. 18B



Allowable Subject Matter
Claims 1-17 are allowable.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest reasonable prior art to the instant claims, see cited references to Stroebech et al (US 2017/0079576, Lewis et al (US 2014/0236335), Kiyoshi (US 2013/0261575), and McKissick (US 2004/0111072) fail to disclose and teach the instantly claimed limitations of acquisition of an image sequence of the user applying the ostomy appliance to the user’s body, processing the sequence of images to identify both the stoma, the ostomy appliance, and generating location history (series) data regarding the ostomy appliance relative to the stoma such that a visual display is created to indicate the indicia associated with the location of the ostomy appliance and the stoma in the sequence of images, along with the location series data along each particular image. 
References like those to Stroebech, Lewis, Kiyoshi, and McKissick all provide guidance for a user to place an ostomy device in a localized ROI including a stoma, but fail to set forth and include a method of acquisition of both the stoma and ostomy device together and with respect to each other to provide visual indicia on a display as to such at each image in a series of images. The use of mirror devices, like that of Lorio (also cited previously, US 2010/0036206) and the use of display based approach like those of Stroebech or Lewis would provide feedback for a user, but does not include the correlation between both stoma and ostomy appliance, tracked and given indicia indicating both the stoma as well as the ostomy appliance in the sequence and displayed in kind.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793